Title: From Thomas Jefferson to Chickasaw Nation Chiefs, 7 March 1805
From: Jefferson, Thomas
To: Chickasaw Nation Chiefs


                  
                     March 7. 1805.
                  
                  My children, chiefs of the Chickasaw nation, Minghey Matàha and Tishoholatta
                  I am happy to recieve you at the seat of the government of the twenty two nations, and to take you by the hand. your friendship to the Americans has long been known to me, our fathers have told us, that your nation never spilled the blood of an American, and we have seen you fighting by our side, & cementing our friendship by mixing our blood in battle against the same enemies. I rejoice therefore that the great Spirit has covered you with his protection through so long a journey, & so inclement a season, and brought you safe to the dwelling of a father who wishes well to all his red children, & to you especially. it would have been also pleasing to have recieved the other chiefs who had proposed to come with you, and to have known, & become known to them, had it been convenient for them to come. I have long wished to see the beloved men of your nation, to renew the friendly conferences of former times, to assure them that we remain constant in our attachment to them, and to prove it by our good offices.
                  Your country, like all those on this side the Missisipi, has no longer game sufficient to maintain yourselves, your women & children confortably by hunting. we therefore wish to see you undertake the cultivation of the earth, to raise cattle, corn, & cotton to feed & clothe your people. a little labour in the earth will produce more food than the best hunts you can now make, and the women will spin & weave more clothing than the men can procure by hunting. we shall very willingly assist you in this course, by furnishing you with the necessary tools & implements, and with persons to instruct you in the use of them.
                  We have been told that you have contracted a great debt to some British traders, which gives you uneasiness, & which you honestly wish to pay, by the sale of some of your land whenever you raise food from the earth. & make your own clothing. you will find that you have a great deal of land more than you can cultivate or make useful, and that it will be better for you to sell some of that, to pay your debts, and to have something over to be paid to you annually, to aid you in feeding & clothing yourselves. your lands are your own, my children, they shall never be taken from you by our people or any others. you will be free to keep or to sell as yourselves shall think most for your own good. if at this time you think it will be better for you to dispose of some of them to pay your debts, & to help your people to improve the rest, we are willing to buy on reasonable terms. our people multiply so fast that it will suit us to buy as much as you wish to sell: but only according to your good will.   We have lately obtained from the French & Spaniards all the country beyond the Missisipi called Louisiana; in which there is a great deal of land unoccupied by any red men. but it is very far off, and we would prefer giving you lands there, or money & goods as you like best, for such parts of your lands on this side the Missisipi as you are disposed to part with. should you have any thing to say on this subject now, or at any future time, we shall be always ready to listen to you.
                  I am obliged within a few days to set out on a long journey: but I wish you to stay and rest yourselves, according to your own convenience. the Secretary at War will take care of you, will have you supplied with whatsoever you may have occasion for, and will provide for your return at your own pleasure. and I hope you will carry to your country men assurances of the sincere friendship of the United states to them; and that we shall always be disposed to render them every service in our power.   This, my children, is all I proposed to say at this time
                  
                     Th: Jefferson 
                     
                  
               